Name: 72/102/EEC: Commission Decision of 4 February 1972 authorizing the Federal Republic of Germany to offer rye of bread-making quality held by the German intervention agency to a marketing centre at which it has not been stored (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1972-02-16

 Avis juridique important|31972D010272/102/CEE: DÃ ©cision de la Commission, du 4 fÃ ©vrier 1972, autorisant la RÃ ©publique fÃ ©dÃ ©rale d'Allemagne Ã offrir du seigle panifiable dÃ ©tenu par l'organisme d'intervention allemand, pour un centre de commercialisation oÃ ¹ il n'est pas entreposÃ © (Le texte en langue allemande est le seul faisant foi.) Journal officiel n ° L 041 du 16/02/1972 p. 0015+++++( 1 ) JO NO 117 DU 19 . 6 . 1967 , P . 2269/67 . ( 2 ) JO NO L 282 DU 23 . 12 . 1971 , P . 8 . ( 3 ) JO NO L 47 DU 28 . 2 . 1970 , P . 49 . ( 4 ) JO NO L 283 DU 29 . 12 . 1970 , P . 51 . ( 5 ) JO NO L 162 DU 20 . 7 . 1971 , P . 16 . ( 6 ) JO NO L 163 DU 21 . 7 . 1971 , P . 14 . ( 7 ) JO NO L 198 DU 2 . 9 . 1971 , P . 1 . DECISION DE LA COMMISSION DU 4 FEVRIER 1972 AUTORISANT LA REPUBLIQUE FEDERALE D'ALLEMAGNE A OFFRIR DU SEIGLE PANIFIABLE , DETENU PAR L'ORGANISME D'INTERVENTION ALLEMAND , POUR UN CENTRE DE COMMERCIALISATION OU IL N'EST PAS ENTREPOSE ( LE TEXTE EN LANGUE ALLEMANDE EST LE SEUL FAISANT FOI ) ( 72/102/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT NO 120/67/CEE DU CONSEIL , DU 13 JUIN 1967 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ( 1 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) NO 2727/71 ( 2 ) , VU LE REGLEMENT ( CEE ) NO 376/70 DE LA COMMISSION , DU 27 FEVRIER 1970 , FIXANT LES PROCEDURES ET CONDITIONS DE LA MISE EN VENTE DES CEREALES DETENUES PAR LES ORGANISMES D'INTERVENTION ( 3 ) , MODIFIE PAR LE REGLEMENT ( CEE ) NO 2647/70 ( 4 ) , ET NOTAMMENT SON ARTICLE 3 PARAGRAPHE 2 SOUS C ) , VU LA DEMANDE DE LA REPUBLIQUE FEDERALE D'ALLEMAGNE DU 19 JANVIER 1972 , CONSIDERANT QUE L'ORGANISME D'INTERVENTION DE LA REPUBLIQUE FEDERALE D'ALLEMAGNE DETIENT UN STOCK IMPORTANT DE SEIGLE PANIFIABLE ENTREPOSE DANS LE NORD DE L'ALLEMAGNE ; QUE CE SEIGLE PEUT DIFFICILEMENT ETRE VENDU DANS CETTE REGION ; QUE , PAR CONTRE , LE MARCHE DE CETTE CEREALE EST DEFICITAIRE DANS LE SUD DE L'ALLEMAGNE ; CONSIDERANT QUE LES PRIX DE MARCHE DU SEIGLE DANS LE SUD DE L'ALLEMAGNE SONT SUPERIEURS A CEUX DU NORD ; QUE , TOUTEFOIS , LA DIFFERENCE ENTRE CES PRIX NE COUVRE PAS LA TOTALITE DES FRAIS DE TRANSPORT POUR ACHEMINER LE SEIGLE DU NORD VERS LE SUD DE L'ALLEMAGNE ; QU'IL CONVIENT PAR CONSEQUENT DE FACILITER CETTE OPERATION EN FAISANT REMBOURSER , PAR L'ORGANISME D'INTERVENTION ALLEMAND , LA PARTIE DES FRAIS DE TRANSPORT NECESSAIRES ET D'AUTORISER A CETTE FIN CET ORGANISME A OFFRIR 70 000 TONNES DE SEIGLE PANIFIABLE SE TROUVANT A L'INTERVENTION A HAMBURG , EN " NORDRHEIN-WESTPHALEN " ET " NIEDERSACHSEN " POUR DES CENTRES DE COMMERCIALISATION EN " BAYERN " ET EN " BADEN-WUERTTEMBERG " OU ELLES NE SONT PAS ENTREPOSEES ; CONSIDERANT QUE LES CONDITIONS REQUISES PAR L'ARTICLE 3 PARAGRAPHE 2 SOUS C ) DU REGLEMENT ( CEE ) NO 376/70 SONT AINSI REMPLIES ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE DE GESTION DES CEREALES , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LA REPUBLIQUE FEDERALE D'ALLEMAGNE EST AUTORISEE A FAIRE APPLICATION DE L'ARTICLE 3 PARAGRAPHE 2 SOUS C ) DU REGLEMENT ( CEE ) NO 376/70 POUR 70 000 TONNES DE SEIGLE PANIFIABLE . ARTICLE 2 DANS LA LIMITE DE LA QUANTITE FIXEE A L'ARTICLE 1ER , LE SEIGLE PANIFIABLE QUI SE TROUVE DANS LES MAGASINS DE L'ORGANISME D'INTERVENTION A " HAMBURG " , EN " NORDRHEIN-WESTPHALEN " ET " NIEDERSACHSEN " PEUT ETRE OFFERT POUR LES CENTRES DE COMMERCIALISATION SITUES EN " BAYERN " ET EN " BADEN-WUERTTEMBERG " . LES CENTRES DE COMMERCIALISATION POUR LESQUELS CE SEIGLE PEUT ETRE OFFERT SONT REPRIS DANS LES ANNEXES DES REGLEMENTS SUIVANTS : - REGLEMENT ( CEE ) NO 1530/71 DU CONSEIL , DU 12 JUILLET 1971 , FIXANT , POUR LA CAMPAGNE 1971/1972 , LES PRINCIPAUX CENTRES DE COMMERCIALISATION DES CEREALES ET LES PRIX D'INTERVENTION DERIVES S'Y RAPPORTANT , AINSI QUE LE PRIX D'INTERVENTION DU MAIS ET LE PRIX D'INTERVENTION DERIVE UNIQUE POUR LE FROMENT DUR ( 5 ) , - REGLEMENT ( CEE ) NO 1538/71 DE LA COMMISSION , DU 19 JUILLET 1971 , DETERMINANT , POUR LA CAMPAGNE 1971/1972 , CERTAINS CENTRES DE COMMERCIALISATION DES CEREALES ET LES PRIX D'INTERVENTION DERIVES S'Y RAPPORTANT ( 6 ) , MODIFIE PAR LE REGLEMENT ( CEE ) NO 1907/71 ( 7 ) . ARTICLE 3 LA REPUBLIQUE FEDERALE D'ALLEMAGNE TIENT LA COMMISSION INFORMEE DU DEROULEMENT DES OPERATIONS PREVUES PAR LA PRESENTE DECISION . ELLE INDIQUE NOTAMMENT LES LIEUX DE DEPART ET DE DESTINATION , LES QUANTITES ADJUGEES ET LES PRIX CORRESPONDANTS , LE MONTANT TOTAL DE LA DIFFERENCE VISEE AU DEUXIEME ALINEA DE L'ARTICLE 3 PARAGRAPHE 2 SOUS C ) DU REGLEMENT ( CEE ) NO 376/70 . ARTICLE 4 LA REPUBLIQUE FEDERALE D'ALLEMAGNE EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 4 FEVRIER 1972 . PAR LA COMMISSION LE PRESIDENT FRANCO M . MALFATTI